Citation Nr: 1411720	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In June 2011, the Board denied the Veteran's claim seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a joint motion of the parties, vacated the Board's decision and remanded the case to the Board.

In August 2012, the Board remanded this matter for further development and consideration.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's August 2012 remand, the RO or the Appeals Management Center (AMC) was to obtain a medical opinion addressing whether the Veteran's service-connected disabilities (PTSD; residuals of a gunshot wound, left scapula; tinnitus; residuals of fracture, first left metacarpal; hearing loss disability; and scars, residuals of gunshot wound of the left paraspinal) preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education (through one year of high school) and employment background (tool setter and truck driver) at any point during the period of the claim. 

Pursuant to the Board's remand, the RO has obtained multiple medical opinions addressing the impact of individual service-connected disabilities on the Veteran's employability.   For example, the report of a July 2013 Disability Benefits Questionnaire (DBQ) audiological examination notes the examiner's opinion that the Veteran's bilateral hearing loss and tinnitus would cause some employment problems depending on the Veteran's vocation.  The DBQ examiner also noted that the Veteran may have trouble working well in excessively noisy environments, and in environments which require him to often use nonface-to-face communications equipment.  The report of a July 2013 DBQ examination for muscles notes that the Veteran's muscle injuries were manifested by decreased strength and range of motion in the left shoulder, and that they impacted his ability to work.  A July 2013 DBQ medical opinion notes that the Veteran's service-connected PTSD had historically caused moderate impairment in the Veteran's social and vocational functioning.  The DBQ examiner noted that the Veteran's irritability could affect his conduct at work via verbal outbursts, but that it was unlikely these outbursts would occur with frequency or to the degree which would cause termination.  The DBQ examiner then opined that the Veteran was less likely than not unable to maintain substantially gainful employment consistent with his education and employment background due to his psychiatric symptoms.  Finally, an August 2013 letter from H.K., Ph.D., notes that the Veteran's PTSD impacted his employability, and that it contributed to a series of employment terminations in the past.

All of these opinions fail to address the issue of whether the Veteran is unable to obtain or retain employment due to the combined effects of his service-connected disabilities.  Under these circumstances, a supplemental examination must be scheduled to determine whether the Veteran is unable to obtain or retain substantially gainful employment solely due to the combined effects of his service-connected disabilities.   38 C.F.R. § 3.159(c)(4)(i); see Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine whether he is unable to obtain or retain employment solely due to the combined effect of his service-connected disabilities.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

Based on the examination results and the review of the Veteran's pertinent history, the examiner must provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  A complete rationale for all opinions expressed must be given.  

2.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



